Citation Nr: 0014786	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  97-27 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1994 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for bilateral hearing loss, tinnitus, vertigo, and PTSD, and 
denied entitlement to a compensable evaluation for malaria.  
In an October 1998 decision, the Board granted entitlement to 
service connection for bilateral hearing loss and tinnitus, 
denied entitlement to a compensable evaluation for malaria, 
and remanded the issues of entitlement to service connection 
for post-traumatic stress disorder (PTSD) and vertigo to the 
RO.  

The RO implemented the Board's decision in a November 1998 
rating decision, and assigned a 10 percent evaluation for 
tinnitus and a noncompensable evaluation for bilateral 
hearing loss.  In a December 1999 rating decision, the RO 
granted entitlement to service connection for vertigo.  In an 
April 2000 statement, the veteran reported that he was 
satisfied with the VA rating decisions granting entitlement 
to service connection for vertigo, bilateral hearing loss, 
and tinnitus.  He also stated that he agreed with the 
noncompensable evaluation assigned for the service-connected 
malaria.  The veteran stated he was still in disagreement 
with the denial of his claim of entitlement to service 
connection for PTSD.  A review of the record reflects the 
requested development as to the claim of entitlement to 
service connection for PTSD has been completed.  Thus, the 
case has been returned to the Board for appellate 
consideration.



FINDING OF FACT

Competent medical evidence of a current diagnosis of PTSD has 
not been presented.  



CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service personnel records reflect the veteran received a 
Purple Heart Medal.

Service medical records reflect that upon enlistment 
examination dated in August 1942, the veteran's systems were 
clinically evaluated as normal.  Clinical records reflect 
treatment for catarrhal fever and acute enteritis.  Upon 
separation examination dated in October 1945, treatment for 
malaria and flat feet as well as scars and myositis in the 
right thigh were noted.  

Upon VA examination dated in September 1948, the veteran 
complained of a history of malaria.  A diagnosis of a history 
of malaria was noted.  

The veteran has reported serving in a machine gun platoon 
during World War II.  The veteran noted numerous incidents of 
enemy mortar and artillery attacks and his efforts to aid 
wounded soldiers while under fire.  The veteran also reported 
an incident during which an enemy grenade exploded near his 
feet.  He stated that depression and nervousness had been a 
continuous problem for him.  He stated that he had sought 
medical attention for malaria in July 1944, and was sent to 
another medical facility with a note stating "combat 
fatigue" pinned to his jacket.

A statement from a military comrade dated in July 1993, notes 
he knew the veteran as a gunner from a machine gun squad 
during World War II. He also noted that he learned the 
veteran had been evacuated with a diagnosis of combat 
fatigue.

Upon VA systemic examination dated in July 1993, the veteran 
reported being treated for "battle fatigue" for several 
months prior to discharge and being exposed to grenades 
during service.  It was noted the veteran was currently being 
treated for arthritis and hypertension.  Neurological 
examination was noted as normal.  A relevant diagnosis of a 
history of PTSD was noted.

Upon VA PTSD examination dated in July 1993, the examiner 
noted the veteran's claims folder had been reviewed.  It was 
noted that personality tests and the Combat Exposure Scale 
were administered.  The veteran reported being subjected to 
enemy air raids and ground combat.  He also reported helping 
retrieve wounded comrades while under enemy fire.  The 
veteran stated that he was bothered by nightmares and 
nervousness during service.  He reported increased 
nervousness following his war experiences, but denied any 
history of formal mental health treatment.  The veteran 
stated he had received counseling from a priest and had take 
relaxation classes.  The veteran was noted as employed.  

The veteran reported currently experiencing occasional 
nightmares and sleep problems due to excessive worrying.  He 
reported his greatest worries as being concerns about his 
son's marital problems and concerns about his sister's 
health.  The veteran also reported excessive startle 
reactions whenever someone approached him unexpectedly from 
behind.  Episodes of depressed mood, especially during cloudy 
weather, were also noted.  The veteran denied suicidal 
thoughts or problems with anger control.  The examiner noted 
no Axis I or Axis II diagnoses.  A current Global Assessment 
of Functioning (GAF) score of 81 was noted.  The examiner 
opined that the veteran reported symptoms of increased 
anxiety and nervousness during his exposure to heavy combat, 
but the symptoms reported were considered to be normal and 
expected reactions to the intensity of his combat 
experiences.  Finally, the examiner opined that although the 
veteran presented some symptoms associated with PTSD, there 
was no evidence that he currently met the full diagnostic 
criteria for that condition.

At his February 1995 RO hearing, the veteran testified that 
he had been employed by a hotel for 39 years.  (Transcript, 
page 6).  He stated that after he was evacuated from Guam, he 
was treated for malaria for a period of two months.  He did 
not recall seeing a psychiatrist while hospitalized.  
(Transcript, pages 12, 23).  The veteran stated he did not 
have a problem socializing, but he did not go to ball games.  
The veteran's spouse stated he did not go to movies and did 
not like crowds.  (Transcript, page 14.).  The veteran's 
spouse also stated the veteran had a startle reaction to 
being touched during sleep and to loud noises.  (Transcript, 
page 15).  The veteran's spouse testified that the veteran 
avoided television programs dealing with war for a long time, 
but he had been able to watch them over the past ten years.  
(Transcript, page 15).  The veteran stated he was not 
currently under treatment for PTSD but he did feel depressed 
occasionally.  (Transcript, page 16).  He stated that he had 
discussed the war with a private physician who treated him 
for hypertension.  (Transcript, page 17).  The veteran and 
his spouse testified to receiving marriage counseling from a 
priest from approximately 1975 to 1980.  (Transcript, page 
20).  The veteran's spouse stated that he did not have a high 
tolerance for stress.  (Transcript, page 21).  

The veteran has submitted copies of an identification slip 
and a diet order record from a U.S. Naval hospital dated in 
October and November 1944.  A copy of an October 1944 letter 
to the veteran's parents informing them that the veteran had 
been wounded in action was also submitted by the veteran.  
The letter notes the veteran was hospitalized in August 1944.

In a May 1999 statement, the veteran reported being subjected 
to constant air raids, carrying wounded soldiers to safety 
while still under fire, heavy mortar attacks, and "bonzai" 
attacks.  He reported that he still dreamed about it.  The 
veteran submitted the names of injured comrades as well as 
photographs taken during service.  

Upon VA PTSD examination dated in June 1999, the veteran was 
noted as appropriately dressed and groomed.  The examiner 
noted the medical records were reviewed prior to the 
examination.  The veteran reported experiencing problems with 
World War II.  The examiner noted the veteran presented 
without any acute distress.  He presented no symptoms of 
depression or anxiety.  It was noted the veteran reported 
occasionally having difficulties when he thought about his 
war experiences, but he did not display any increased arousal 
or startle response secondary to cues reminding him of his 
war experiences.  The examiner noted the veteran discussed 
the current war during the examination and stated that it was 
necessary to intervene and establish peace.  

It was noted the veteran slept an average of six hours per 
night and had approximately three meals per day.  The 
examiner also noted the veteran did not report any feelings 
of worthlessness or hopelessness.  The veteran's self-esteem 
was noted as good.  It was noted the veteran had been married 
since 1955, and he socialized with his neighbor occasionally.  
The veteran's daily activities included watching selective 
programs on television, riding his bicycle daily, walking 
daily, spending time with his dog, and attending church once 
a week.  He reported fair interaction with his wife and 
family.  The veteran reported occasionally having problems 
dealing with his son who had recently moved into the 
apartment.  

Mental status examination revealed normal alertness and 
posture, no unusual movements, a normal attention span, and 
no compulsive behaviors.  The veteran's general attitude was 
characterized by adequate effort, interest, and compliance.  
Speech was noted as normal.  The veteran denied suicidal or 
homicidal ideations or delusional thoughts.  The veteran 
denied any auditory or visual hallucinations, any previous 
history of derealization, or flashbacks.  The examiner noted 
there were no increased arousals or cues reminding the 
veteran of his period of time in service.  The veteran's 
thought process was characterized by logical associations and 
an unremarkable style.  Mood was noted as good and euthymic.  
Affect was in the normal range.  Insight and judgment were 
also noted as good.  The examiner noted no Axis I or II 
diagnoses pursuant to the most recent Diagnostic and 
Statistical Manual of Mental Disorders (DSM IV).  A GAF score 
of 70 was noted.  

The examiner opined that the presented history and clinical 
picture lead to no Axis I or II diagnosis.  The veteran 
presented with no symptoms of PTSD or mood disorder.  It was 
noted that the veteran smiled during the interview and was 
able to relate well to the interviewer in a comfortable and 
open fashion.  The examiner noted the veteran could work 
effectively with others and had no impairment in the ability 
to relate and interact with supervisors, coworkers, or the 
public.  The veteran's current stressors were noted as 
moderate due to his medical conditions including hearing loss 
and hypertension, as well as decreased financial support.  

A VA neurological examination dated in June 1999, reflects 
diagnoses of status post blast injury with resultant 
sensorineural hearing loss, vertigo secondary to blast 
injury, and postural lightheadedness secondary to 
hypertensive medications.  

Pertinent Law and Regulations


Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as psychoses, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

The three requisite elements for eligibility for service 
connection for PTSD are as follows:  (1) A current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997). 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat, or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Zarycki v. Brown, 6 Vet. App. 
91 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
PTSD is not warranted.  

The record clearly reflects the veteran was engaged in combat 
with the enemy during his military service, and the Board 
does not question the validity of the veteran's claimed in-
service stressors.  The Board is also cognizant of the 
veteran's reports of occasional depression and dislike for 
crowds.  However, the record is silent for competent medical 
evidence of a current diagnosis of PTSD.  The veteran has 
been afforded two VA mental examinations, dated in July 1993 
and June 1999, which consistently noted no Axis I or II 
diagnoses.  The July 1999 VA examiner noted the veteran 
presented with no evidence of PTSD or a mood disorder.  The 
Board recognizes that the July 1993 VA systemic conditions 
examination noted a diagnosis of a history of PTSD.  However, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that medical 
evidence simply recorded by a medical examiner and unenhanced 
by any additional medical comment does not constitute 
competent medical evidence sufficient to satisfy the 
Grottveit requirement.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The Court has limited service connection to 
those cases where the underlying in-service incident has 
resulted in a disability.  In the absence of proof of a 
present disability, a valid claim has not been presented.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, in 
the absence of competent evidence of a current diagnosis of 
PTSD, the veteran's claim is not well grounded and must be 
denied.

The Board notes that in a May 2000 written argument, the 
veteran's representative maintained that a remand was 
warranted in order to reevaluate the veteran's PTSD residuals 
under the DSM IV criteria.  However, the Board notes that the 
June 1999 VA PTSD examiner noted no Axis I or II DSM IV 
diagnoses.  Thus, the veteran's claim has already been 
evaluated under those criteria.  Additionally, the Court has 
observed that the decision by the United States Court of 
Appeals for the Federal Circuit in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997) makes it clear that the statutory duty 
to assist does not attach until a well-grounded claim has 
been submitted.  See Carbino v. Gober, 10 Vet. App. 507 
(1997).  The Board is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that the claim is not well-grounded.  The Board is not bound 
by an administrative issuance that is in conflict with 
binding judicial decisions, and the Court's holdings on the 
issue of the duty to assist in connection with the well-
grounded claim determination are quite clear.  See Morton v. 
Brown, 12 Vet. App. 477 (1999); 38 C.F.R. § 19.5 (1998).  
Therefore, the Board has determined that in the absence of a 
well-grounded claim, VA has no duty to assist the veteran in 
developing his case and a remand is not warranted.  



ORDER

Service connection for PTSD is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

